Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siemens AG, referred to hereinafter as Siemens (DE-202014006084). Regarding Claim 14, Siemens discloses a kit for a traceable cable drum (intended use, the kit of Siemens can be used to mount to any structure, including a cable drum), the comprising: a cradle H configured to be anchored to a cable drum (the cradle of Siemens is capable of being anchored to a cable drum) and comprising a plurality of engagement clips (paragraph [0026] of the machine translation describes lugs/clips on the cradle H); a sensor case TR containing a tracking sensor (RFID transponder), the sensor case comprising a plurality of recesses (paragraph [0026] of the machine translation describes recesses on the sensor case TR) and configured to be inserted into the cradle so that the engagement clips engage the recesses (paragraph [0026] of machine translation); and a disengaging tool (depicted in Figure 5, see paragraph [0024] of the machine .

Regarding Claim 15, Siemens discloses the sensor case comprises a lid (top of TR) having a plurality of slots (circular slots or holes in top of TR in Figures 1 and 4), the disengaging tool comprising a plurality of pins M1, M2, M3 configured for being inserted into the slots and for contacting the engagement clips (Figures 1-5; Machine Translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southwire Company, LLC, referred to hereinafter as Southwire (WO-2016209827) in view of Siemens AG, referred to hereinafter as Siemens (DE-202014006084). Regarding Claim 1, 3-4, and 12, Southwire discloses a traceable cable drum (depicted in Figure 2A) comprising: a reel region (depicted in Figure 2A on which cable is wound between flanges 205); a flange region (depicted in Figure 2A, 205 on each end); a cradle 220 comprising anchor members (screw holes on each end of 220) configured for anchoring the .
However, Siemens teaches a tracking sensor mount (mountable on any structure, including the flange region of a cable drum) comprising a cradle H comprising a plurality of engagement elements (paragraph [0026] of the machine translation describes lugs/clips/engagement elements on the cradle H); a sensor case TR comprising a plurality of connection elements (paragraph [0026] of the machine translation describes recesses on the sensor case TR), the plurality of engagement elements or the plurality of connection elements being movable between a retain condition where the plurality of engagement elements and the plurality of connection elements cooperate to retain the sensor case in the cradle, and a release condition where the plurality of engagement elements and the plurality of connection elements are disengaged and the sensor case is extractable from the cradle (see paragraph [0024] of the machine translation); each recess of the plurality of recesses is provided in a lateral wall of the sensor case and has a closed end (see Figure 4 and paragraph [0026] of the machine translation); the TR) surrounding a cavity (inside of TR) for containing the tracking sensor and a lid (top of TR) for closing the cavity (Figures 1-5; machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cradle and sensor case to allow the tracking sensor to be easily removed as taught by paragraph [0024] of the machine translation of Siemens.

Regarding Claim 8, Southwire discloses the cradle comprises a hollow portion (in which 225 is held) and a flange portion (left and right ends containing screw holes), the hollow portion being configured for receiving the sensor case and the flange portion being configured for abutting on the flange region (Figures 1-5).

Regarding Claim 9, Southwire discloses the anchor members comprise holes in the flange portion of the cradle configured for being engaged by screw heads (see particularly Figure 2C) (Figures 1-5).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southwire Company, LLC, referred to hereinafter as Southwire (WO-2016209827) in view of Siemens AG, referred to hereinafter as Siemens (DE-202014006084) as applied to claims 1, 3-4, 8-9, and 12 above, and further in view of Haimer (DE-102016102692). Regarding Claim 2, Southwire in view of Siemens does not expressly disclose in the release condition, the plurality of engagement elements or the plurality of connection elements are elastically deformed.
However, Haimer discloses a plurality of engagement elements or connection elements 17 that are elastically deformed to release them from connection with a cradle 5 (Figures 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Allowable Subject Matter
Claims 5-7, 10-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619